Citation Nr: 0518788	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  01-07 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Sister


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
December 1971.  

This appeal arises from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was separated from the service in December 1971.  
Records of Waco VA hospital from March and April 1973 include 
diagnosis of chronic schizophrenia.  The admission summary 
reveals the veteran was seen on March 5, 1973 at the San 
Antonio VA outpatient clinic.  In June 2003, the veteran 
asserted schizophrenia was diagnosed within fifteen months of 
his separation from the service.  He contends that a 
diagnosis of chronic schizophrenia requires the presence of 
symptoms for six months to support the diagnosis.  If the 
veteran had symptoms six months prior to March 1973, his 
first symptoms of schizophrenia would been exhibited within 
twelve months of his separation from the service in December 
1971.  Service connection may be granted on a presumptive 
basis for certain chronic disabilities, including psychoses, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  The 
claims folder does not include the complete record of the 
veteran's hospitalization in March through May of 1973.  
Those records may include a history of symptoms dating from 
the initial post service year.  

The veteran has repeatedly asserted he was seen at the VA 
outpatient treatment clinic in San Antonio within a few weeks 
or days of his separation from the service.  In October 1975, 
the RO requested the veteran's outpatient treatment records 
from the San Antonio VA for the period from January 1, 1972 
to December 31, 1972.  The San Antonio VA replied in October 
1972 that there were no medical records available for the 
veteran for 1972.  They stated the veteran had first been 
seen in the San Antonio VA Clinic in 1973.  That is 
consistent with the April 1973 admission summary from the 
Waco VA Medical Center, which states the veteran was seen at 
the outpatient clinic in San Antonio on March 5, 1973.  In 
September 1975, the RO received the veteran's VA outpatient 
treatment records from San Antonio for the period beginning 
in September 1973.  They do not include any records from the 
veteran's initial visit on March 5, 1973.  The March 5, 1973 
VA record and complete records of the March through May 1973 
hospitalization may be of great probative value in 
determining the onset date of the veteran's current 
schizophrenia.  

In addition, the veteran originally submitted his claim for 
service connection for nerves in March 1972.  The veteran's 
service medical records were forwarded to the RO in May 1972, 
less than one year from his service separation.  The Request 
for Information form is stamped "Available records are 
attached.  Medical jacket has been flagged.  Additional 
records will be forwarded when received."  That notation 
implies that other records would be received at a later date.  
The veteran has testified he was hospitalized in service.  
There are no records of any hospitalization in service.  A 
Naval Aptitude Board Report indicates the veteran was 
examined by a medical officer and no evidence of any 
significant emotional disorder was found.  There is no record 
of an examination or evaluation of the veteran for an 
emotional disorder in the service medical records.  That 
statement implies that some emotional disorder or symptoms 
may have been noted in service.  Another request should be 
made for the veteran's complete service medical and personnel 
records, including any records of hospitalization at the 
Naval Hospital in Orlando during the period from September to 
December 1971.  

Accordingly, the case is REMANDED for the following actions:  

1.  After securing the necessary 
releases, VA should obtain the veteran's 
records of treatment for the period 
beginning on March 5, 1973 to September 
1973 from the San Antonia VA outpatient 
treatment clinic and the complete records 
of hospitalization at the Waco VA Medical 
Center from March through May of 1973.  

2.  VA should make another attempt to 
secure the veteran's service medical 
records through official channels.  This 
should include a specific request for any 
clinical records of hospitalization at 
the Naval Hospital in Orlando from 
September to December 1971.  

3.  The RO should secure the veteran's 
service personnel records.  

4.  After completing the development 
ordered in paragraphs one through three 
above to the extent possible, VA should 
schedule the veteran for a VA psychiatric 
examination.  The purpose of the 
examination is to determine the onset 
date of the veteran's current 
schizophrenia.  The claims folder must be 
made available to the VA psychiatrist.  
After reviewing the records of any 
medical evaluation for emotional problems 
in service, and if available the March 5, 
1973 record from the San Antonio VA 
outpatient treatment clinic, and the 
records of hospitalization in March 
through May 1973 the VA psychiatrist is 
requested to answer the following:  Is it 
at least as likely as not (50 percent 
chance) that the veteran's current 
schizophrenia began in service (September 
1971 to December 1971) or during the 
initial post service year?  A complete 
rationale for any opinion expressed must 
be provided.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




